Title: From Thomas Jefferson to Hugh Nelson, 5 December 1821
From: Jefferson, Thomas
To: Nelson, Hugh


Dear Sir
Monticello
Dec. 5. 21.
The inclosed letter is addressed, as you will percieve to our representation in both houses of Congress, and availing myself of the consideration of your more immediate relation to our district I take the liberty of putting it under your cover for it’s communication to  them. the proposition came to us from the University of Cambridge, who meant to engage the other Northern seminaries in cooperation, and requested me to do the same with those of the South & West. I accordingly made the proposition to those of them with whom I could find any colorable channel of communication, particularly Chapel hill of N.C. Columbia of S.C. Athens of Georgia, and Transylvania of Kentucky. I presume the delegates of Massachusets will be prepared to bring it forward, and that those of other states will willingly co-operate. I think a simple repeel without any modification is desirable to wipe away the barbarism of the idea of taxing science. there is not a single art more firmly established in the US. than that of printing, nor more able to stand on it’s own legs. it is monstrous for such an establishment to wish  the labor of their fellow citizens to be taxed for their support. wishing you a peaceable and harmonious campaign—I salute you with friendship and respect.Th: Jefferson